12/14/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0462



                 SUPREME COURT CAUSE NO. DA 20-0462


ROBERT EDWARD WALDEN and SYLVAN WALDEN,

             Plaintiffs/Appellees,

      v.

YELLOWSTONE ELECTRIC CO. & THOMAS C. NEWELL

             Defendants/Appellants.


    ORDER GRANTING APPELLEES’ UNOPPOSED MOTION FOR
    EXTENSION OF TIME OF 30 DAYS TO FILE RESPONSE BRIEF


      Upon consideration of Appellees’ Unopposed Motion for Extension of

Time of 30 Days to File Response Brief and there being no objection, Appellees

are granted an extension of time of 30 days to file and serve their Response Brief

on or before January 29, 2021.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 14 2020